DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the breakdown voltage” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




5.	Claims 1, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) and/or (102(a)(2) as being anticipated by Lee et al.:
KR 10-2018-0116707 (published 2018-10-25) is applicable as prior art under 102(a)(1);
WO 2018/194249 (published 10/25/2018) is prior art under 102(a)(1) and 102(a)(2); and
US 2020/0044459 is applicable as prior art under 102(a)(2).
Each of the above references are in the same family, the rejections being concurrently addressed below.  
102(a)(1):  Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).  Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under  37 CFR 1.130(b).

102(a)(2):  The applied reference has only a common assignee with the instant application (no common inventors).  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Lee teaches a battery module 1 (Figs. 1, 14) comprising:
a battery cell assembly 20-1 comprising a plurality of battery cells 21 and at least one lead junction part in which respective leads of two battery cells 21 of the plurality of battery cells 21 are joined to each other [the italicized portion being inherent to the serially connected cells 21 within each stack 20 given there is no other possible way to electrically and serially connect cells 21 to one another without such a feature (A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949)],
at least one thermoelectric device 161-1 in which a heat absorbing portion 162 is located on a surface of a first battery cell 21 of the plurality of battery cells (see P109), the surface of the first battery cell corresponding to a side surface of the battery cell assembly 20-1; and 
overcharge prevention apparatus 100 (“a constant voltage device”) configured to bypass a current of the battery module 1 to the at least one thermoelectric device 161-1 when an overvoltage of the battery module occurs (P46-47, 107-111, Fig. 17, not limited to full disclosure), 
wherein the at least one thermoelectric device 161-1 is driven to electronically cool the battery cell assembly 20-1 of the battery module 1 when the overvoltage of the battery module occurs (P107-111).  
Regarding claim 7, Lee teaches wherein the at least one thermoelectric device 161-1 is
Regarding claim 12, Lee teaches by way of illustration that there are a plurality of cells 21 (Fig. 14 illustrates at least 4 cells in 20-1 by way of circuit notation) such that the “at least one lead junction part” inherently comprises a plurality of lead junction parts (i.e., at least four lead junction parts), each lead junction part of the plurality of lead junction parts joining two battery cells of the plurality of battery cells to each other.  Note the feature is considered intrinsic given In re Robertson, 49 USPQ2d 1949) citation above.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (KR 10-2016-0006000) (machine translation provided by Applicant in file) in view of Kossakovski et al. (US 2016/0240903)
Regarding claim 1, Ha teaches a battery module (abstract; page 4 (“P4”); Figs. 2-3) comprising:
a battery cell assembly comprising a plurality of battery cells 10 and bus bar 20 (“at least one lead junction part”) in which respective leads 120, 130 of two battery cells of the plurality of battery cells 10 are joined to each other (Fig. 2; P5);

a control unit 40 (“constant voltage device”) configured to bypass a current of the battery module to the at least one Peltier device 30 (“thermoelectric device”) when an overvoltage of the battery module occurs (P6), 
wherein the at least one Peltier device 30 (“thermoelectric device”) is driven to electronically cool the battery cell assembly of the battery module when the overvoltage of the battery module occurs (P6; not limited to entire disclosure).  
The only deficiency of Ha is the location of the at least one Peltier device 30 (“thermoelectric device”) as claimed, wherein Ha fails to teach the location is such that the at least one Peltier device 30 (“thermoelectric device”) with the heat sink portion 30 (“heat absorbing portion”) is located on a first battery cell of the plurality of battery cells, the surface of the first battery cell corresponding to a side surface of the battery cell assembly.
In the same field of endeavor, Kossakovski teaches analogous art of battery thermal management with thermoelectric devices (“TEDs”) including what are described Peltier devices (P54, 65-66), and teaches the following with respect to the positioning thereof:

    PNG
    media_image1.png
    138
    418
    media_image1.png
    Greyscale

Kossakovski teaches the optimization of the positioning of the TED(s) 20 and that the TED may be arranged as shown below (Fig. 7) such that its heat absorbing portion is located on a first battery cell of the plurality of battery cells, the surface of the first battery cell corresponding to a side surface of the battery cell assembly (P65-68; see also Fig. 4 and 5 which read on the feature; not limited to entire disclosure):  

    PNG
    media_image2.png
    528
    478
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the position of the thermoelectric device (Peltier element 30) of Ha such that its heat sink portion 30 (“heat absorbing portion”)  is located on a first battery cell of the plurality of battery cells, the surface of the first battery cell corresponding to a side surface of the battery cell assembly given Kossakovski teaches such a construct is known (Fig. 7, P65-68) and furthermore provides the teaching, suggestion, and motivation to optimize the positioning of thermoelectric devices relevant to specifics of battery cell construction and localization of heat production to reduce thermal losses along the thermal path from a given heat source (i.e., hotspot 40) of a cell (P75).


Regarding claim 7, Ha teaches wherein the at least one thermoelectric device is
Regarding claim 12, Ha teaches by way of illustration that there are a plurality of cells 10 with bus bar 20 (“at least one lead junction part”) electrically connecting a lead 120 of a first cell to a lead 130 of a second cell (Fig. 2) in serial connection (P4).   Ha does not explicitly show or teach a plurality of bus bars 20 (“a plurality of lead junction parts”), each joining two battery cells of the plurality cells to each other; however, it is considered intrinsic that a plurality of bus bars 20 (“plurality of lead junctions parts”) exists in the module of Ha as otherwise it is not clear how the cells are electrically connected to one another to form a module with a serial electrical connection.  (see In re Robertson, 49 USPQ2d 1949 citation above).
Alternatively, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to duplicate bus bar 20 and provide it to each set of the remaining pairs of cells such that the cells may be electrically connected to one another to form a module in order to provide a functional battery with the cells connected to one another, wherein the mere duplication of parts, without a new and unexpected result, is not of patentable significance (MPEP 2144.04).  
Regarding claim 13, Ha as modified by Kossakovski teaches the TED 20 as shown in Fig. 7.  This embodiment does not include a second thermoelectric device such that there are a pair of thermoelectric devices, the pair including a thermoelectric device at a surface of a second battery cell of the plurality of battery cells.  In an earlier embodiment, Kossakovski teaches that the TED element 20 may be applied as a pair of TED’s on opposite sides of the cell (Fig. 5), thereby increasing the cooling capability of the module.  

Alternatively, in the instance Fig. 5 is relied upon to teach the feature of claim 1 (rejection above notes that Figs. 4 and 5 also teach the missing feature of claim 1), then Ha as modified by Kossakovski teaches the at least one TED comprises a pair of TEDs with the pair of TEDs including a TED 20 (either one) at a surface of a secondary battery cell of the plurality of battery cells (when incorporated into the module of Ha).   It is noted that “at” is a broad term defined as “in, on, or near.”  

8.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (KR 10-2016-0006000) (machine translation provided by Applicant in file) in view of Kossakovski et al. (US 2016/0240903) as applied to at least claim 1 above, and further in view of Fabregas et al. (US 2017/0187371).
Regarding claim 2, Ha fails to disclose teaches the control unit 40 (“constant voltage device”) is mounted onto the at least one lead junction part as claimed, wherein Ha does not disclose the exact location of the control unit 40 (“constant voltage device”) aside from noting it is part of the battery module (P6) and electrically connected to bus bar 20 (“the at least one lead junction part”), the cells 10, and the Peltier element 30 (“thermoelectric device”) (Fig. 1).  
The control unit 40 (“constant voltage device”) of Ha includes a sense resistor for sensing excess current (i.e., a current sensor) and/or a temperature sensor for sensing the temperature that 
It is a known technique to mount a resistive current sensor 60 to an external busbar 58 (“at least one lead junction part”) which allows for simple integration of the sensor with the bus bar in order to sense the current between terminals 18a and 18b as taught by Fabregas (P55).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of mounting at least the sense resistor (“current sensor”) of control unit 40 (“the constant voltage device”) onto the bus bar 20 (“at least one lead junction part”) given the construct is known in the art as taught by Fabregas and provides the predictable result of simple integration of the sensor with the bus bar in order to sense the current between terminals 18a and 18b.
Regarding claim 3, Ha teaches wherein the control unit 40 (“constant voltage device”) is connected in parallel between a positive electrode lead of the first battery cell of the plurality of battery cells and a negative electrode lead of a second battery cell of the plurality of battery cells (Fig. 1 circuit diagram) given the cells 10 are electrically connected in series (P6).
Alternatively, there are only two options to connect the control unit 40 (“constant voltage device”) to the circuit within Fig. 1 (i.e., in parallel or  in series), wherein the rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  At the time of the .  

9.	Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (KR 10-2016-0006000) (machine translation provided by Applicant in file) in view of Kossakovski et al. (US 2016/0240903) as applied to at least claim 1 above, and further in view of Yoon et al. (US 2011/0287285).
Regarding claim 8, Ha as modified by Kossakovski fails to teaches the battery module further comprising a plurality of heat dissipation fins protruding on the at least one thermoelectric device (TED) in a direction perpendicular to the side surface of the battery cell assembly.  
In the same field of endeavor, Yoon teaches analogous art of a battery module including Peltier device 13 applied for cooling of the batteries to lateral sides of the module 11 (P28), wherein the Peltier device 13 is provided in conjunction with heat sink 14 having a plurality of  fins 14a (i.e., “a plurality of heat dissipation fins”) protruding on the Peltier device 13 (“thermoelectric device”) in a direction perpendicular to the lateral side surface of the battery cell assembly (Figs. 1-5; entire disclosure relied upon).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the Peltier/thermoelectric device of modified Ha to include a plurality of heat dissipation fins protruding on the at least one thermoelectric device 
Regarding claim 9, Ha as modified by Yoon further teaches the battery module further comprising an end plate 5 covering the side surface of the battery cell assembly, wherein a groove 5a into which the heat dissipation fins are fitted is formed in the end plate 5 (Fig. 1).  Only a single groove 5 is provided for the heat dissipations fins versus plural grooves (i.e., at least two) for a given module; however, the change of shape or design of the groove 5a such that it formed of a plurality of openings versus a single opening is held prima facie obvious absent persuasive evidence that the particular configuration of the claimed grooves is significant (MPEP 2144.04:  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 10, Ha teaches a “battery pack” (interpreted as one in the same as the “battery module” shown in Fig. 2 given battery pack as defined by the claim only requires one battery module):  comprising at least one battery module according to claim 1, but fails to disclose a pack case configured to package the at least one battery module.   
In the same field of endeavor, Yoon teaches analogous art of a battery module including Peltier device 13 applied for cooling of the batteries, wherein Yoon teaches that there may be at least one battery module 11 (or more) that are surrounded by housing 5 (“a pack case”) configured to packages the at least one battery module 11 (Figs. 1-5; entire disclosure).

Regarding claim 11, Ha as modified by Yoon teaches a vehicle comprising at least one battery pack according to claim 10 (P3).  It is considered an obvious expedient to provided the battery pack of modified Ha within a vehicle in order to provide the predictable results of a manner to use the battery and a manner to power the vehicle.

Allowable Subject Matter
10.	Claim 4-5 are each individually objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to provide teaching, suggestion, and/or motivation to configure the battery module presented in claim 1 with the limitations presented in each of claims 4-6.  

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gless (US 2015/0229011) teaches a battery module including a thermoelectric element 16 (that may be a Peltier element- P50) that has a thermally controllable means 18 for influencing a current flow that is mechanical including at least one of NTC and/or bimetallic switch that bypasses the current to the thermoelectric element 16 in response to temperature in order to allow current flow through thermoelectric element 16 such that the battery is cooled (entire disclosure).  

    PNG
    media_image3.png
    369
    391
    media_image3.png
    Greyscale

Goff et al. (US 2011/0048485) teaches a Peltier element 3 in the location shown below:

    PNG
    media_image4.png
    674
    625
    media_image4.png
    Greyscale


Tsukamoto et al. (US 2005/0029990) teaches the following configuration with Peltier element 300 located as shown and operated as follows (P44-50): 


    PNG
    media_image5.png
    603
    680
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    940
    521
    media_image6.png
    Greyscale


	Stanton et al. (US 2006/0110657) and Kossakovski et al. (US 2015/0372356) are also pertinent.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729